The Attorney       General of Texas

 JIM    MAlTOX
                                                 June 20, 1986
 Attorney     General



 Supreme Court Building
                                Honorable Jim D. Rudd                 Opinion No. JM-506
 P. 0. Box 1254S
 Austin, TX. 70711.254S         Chairman
 51214752501                    House Appropriations Committee        Ret Requirements for election
 Telex 910/874-1367             Texas House of Representatives        to continue as judicial officer
 Teleoopler  512147502S9        P. 0. Box 2910                        by retired statutory county
                                Austin, Texas   78769                 court judges
 714 Jackson, Suile 7M)
 Dallas. TX. 752024Y3S          Dear Representative Rudd:
 21417425944
                                     You ask whether a retired statutory county court judge would have
 4S24 Alberta Ave.. Suite 180
                                to make an election to continue as a judicial officer within 90 days
 El Paw, TX. 799052793          after his retiwment even though his retirement may have occurred
 915/w                          years before he became eligible for appointment by the enactment
                                the Court AdminirXration Act, Acts 1985, 68th Leg., ch. 732, at 5284.
                                Also, a question has been raised as to whether such a judge is subject
~rsol   Texas, suite 700
                                to the prohibit%cNns relating to the practice of law imposed on
    Mon. TX. 77002-3111
 11312255888
                                retired judge by former section 44.005, Title llOB, V.T.C.S.
                                conclude that the Court Administration Act does not require a retired
                                statutory county court judge to make an election to serve within
 806 Broadway. Suite 312        days after his retirement and that the prohibition in section 44.005
 Lubbock. TX. 79401.3479        is applicable to siucha judge.
 9W747-5238

                                     Historicall!r,article 200a, V.T.C.S., authorized and governed
 Uog N. Tenth, Suite B          assignment of regular, retired, and former district court judges
 MeAllen, TX. 79501.1885        the presiding judge of the Administrative Judicial District and by
 5121082J547
                                chief justice of ,theSupreme Court. On May 27, 1985, the Sixty-ninth
                                Legislature pasrzd the Court Administration Act which, effective
 2DO Main Plaza, Suite 400      January 1, 1986, repealed all of article 200a and enacted in its place
 San Antonio. TX. 782052797     a new and more comprehensive act for the administration of the courts
 512l2254191                    of this state. A#:ts1985, 69th Leg., ch. 732, at 5284. -  Cf. Attorney
                                General Opinion .I%474 (1986).
 An Equal Opportunity/
 Affirmative Actlon Employer         Section 4.014 of the Court Administration Act provides:

                                             The following judges may be assigned as
                                          provid,,dby this chapter by the presiding judge of
                                          the atloinistrativeregion in which the assigned
                                          judge resides:

                                             (1) a regular district or county court at law
                                          judge in this state;




                                                      p. 2323
Honorable Jim D. Rudd - Page 2 ,(J&506)




            (2) a district judge who is a retiree under
         Subtitle E, Title LlOB, Revised Statutes, who has
         consented to be Eubject to assignment and who is
         on the list maintained by the presiding judge as
         required by this section; and

            (3) a former district judge or retired or
         former statutory Eounty court judge who certifies
         ;; ;~m~esi;M~t;:dge    a willingness to serve and
               PY            prohibitions relating to the
         practice of law ?mposed on a retired judge by
         Section 44.005, Trtle IIOB, Revised Statutes, and
         who is on the l:& maintained by the presiding
         judge as requirc:d by this section.     (Emphasis
         added).

     Your question arises from the fact that on the same day that the
legislature enacted the Court Administration Act, May 27, 1985, the
legislature also passed :hapter 602, which became effective on
September 1, 1985. Chapter 602 made extensive changes in the state's
judicial retirement system, retaining one program for current judges
and creating a separate program for future judges. It also enacted
changes in the prohibition against the practice of law in court by
retired judges receiving M annuity under the judicial retirement         -.
system. Until the express repeal of section 44.005, Title 1lOB.
V.T.C.S., by section 17(b) of chapter 602, (effective September 1,
1985). section 44.005 provid,edthat all retirees "receiving an annuity
from the [state judicial] ,cetirementsystem may not appear and plead
as an attorney in any court of this state." Simultaneously, section
17(a) of chapter 602 amendc:darticle 200a to provide that only judges
retired under the judicial :retirementsystem who make an election to
serve on assignment as a judicial officer are prohibited from such
court appearances. Chapter 602, section 17(a) specified that the
election must be made ,vLthin 90 days after retiring and is
irrevocable.

     The assignment of statutory county court judges is authorized and
governed by the Court Admixtstration Act. The dominant consideration
in construing that statut'z is the intent of the legislature. See
Calvert v. Texas Pi e Line Co., 517 S.W.2d 777 (Tex. 1974). Arti=
200a-1, section 4.014, shich specifies the judges subject to
assignment, includes a retired statutory county court judge who
certifies a willingness to serve and a willingness to comply with the
same prohibition relating to the practice of law imposed by section
44.005, subtitle E of Title llOB, on the judges who are retired under
the judicial retirement syrttem. Statutory county court judges are not
included in the state judicial retirement system and the provisions of
subtitle E are not directly applicable to them.             The Court
Administration Act, however, made the provisions of section 44.005




                             p. 2324
     Honorable Jim D. Rudd - Paf;e3   (JM-506)




I-   ;;ply5to statutory county icourt judges by its reference to section
       .   .

          Reference statutes are an approved method of legislation. See
     Trimier v. Carlton, 296 :S.W. 1070, 1074 (Tex. 1927). It is-;;;;
     established rule of statutory construction that a statute which adopts
     the provisions of another fitatuteby specific reference to the statute
     or provisions that are adopted has the same effect as though the
     statute or provisions adopted had been incorporated bodily into the
     adopting statute. A statute of specific reference incorporates such
     provisions only as they I!xist at the time of adoption unless the
     language of the adopting act evidences legislative intention that the
     referenced statute was adopted as it then existed and as it might
                        See St. I?aulMercury Insurance Co. v. Billlot, 342
     later be amended. ---
     S.W.2d 161, 163 (Tex. Civ. APP. - Beaumont 1960, writ ref'd); Attorney
     General Opinions JM-237 (IL984);H-294 (1974). Texas courts have
     stated that a statute by reEerence to another statute may incorporate
     in it the provisions of fcrmer law, although the former law may have
     expired or may have been ,capealed. A law so referred to in another
     law, and made a part of it,   does not operate by its inherent force,
     but takes effect from the statute in which it is incorporated.
     Western Casualty 6 Surety '2. v. Young, 339 S.W.2d 277 (Tex. Civ. App.
     - Beaumont 1960, writ ref'tl). It is our opinion that the legislature,

F    by the enactment of the Court Administration Act, intends the
     eligibility of statutory county court judges for assignment to be
     dependent on their complfance with the language in former section
     44.005, which states that I:heymay not appear and plead as an attorney
     in any court in this state,

          To be eligible for assignment, section 4.014(3) of the Court
     Administration Act requirt!a;a statutory county court judge also to
     certify to the presiding 'ctdgea willingness to serve on assignment,
     but the Court Administrat&    Act imposes no deadline on the date of
     such certification. Section 17(a) of chapter 602 amended article 200a
     to require a retiree under the state judicial retirement systems    to
     make an election to be a judicial officer by submitting written notice
     of the election to the chbef justice of the Supreme Court within 90
     days after retiring. After making such an election, the person could
     never again practice in the courts of this state. Art. 200a. S4a.
     See also Government Code Title 2, §75.001 (election to remain as
     judicial officer by retire'sunder subtitle E, Title 1lOB. V.T.C.S.).

          A question has been raised as to whether the provisions of
     article 200a, section 4a. as enacted by chapter 602, apply to the
     election to serve on assignment by a retired statutory county court
     judge.   We conclude that the legislature does not intend the
     provisions of article 200a, section 4a. to,apply to retired statutory
     county court judges. Article 200a. section 4a, applies directly only
     to retirees under the state judicial retirement system.   We find no




                                        p. 2325
Honorable Jim D. Rudd - Pag? 4   (JM-506)




indication in   the Court Administration Act that the legislature
intended to adopt the provisions of article 200a by reference,
especially since the Court .AdministrationAct expressly repealed all
of article 200a effective on January 1. 1986. Acts 1985, 69th Leg.,
ch. 732. 05. at 5309.

                              SUMMARY

             The Court Administration Act does not require a
          retired statutory #countycourt judge who wishes to
          serve on assignmc:c;tto make an election to serve
          within 90 days af'terhis retirement. but requires
          compliance with former section 44.005, Title llOB,
          V.T.C.S.

                                        Jzh

                                                 MATTOX
                                         Attorney General of Texas

JACK BIGHTOUER
First Assistant Attorney Gen,eral

MARY KELLER
Executive Assistant Attorney General

ROBERT GRAY
Special Assistant Attorney G,eneral

RICK GILPIN
Chairman, Opinion Committee

Prepared by Nancy Sutton
Assistant Attorney General




                              p. 2326